DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-32 are pending (claim set as filed on 02/15/2019).

Priority
	This application a 371 of PCT/EP2017/000994 filed on 08/17/2017 which has a foreign application to EP 16001807.3 filed on 08/17/2016.

Information Disclosure Statement
	The Information Disclosure Statement filed on 02/15/2019 has been considered.

Drawings
	The drawings filed on 02/15/2019 have been accepted.

Abstract Objection
The abstract of the disclosure is objected to because it does not comply with the proper language and format (see MPEP 608.01(b)). Appropriate correction is required.  
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, or “The disclosure describes”, etc.

Specification Objection
The specification is objected to because it does not have the section headings. The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the Applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)


Claim Interpretation
Independent claim 1:
Regarding claim 1’s preamble, the phrase “A pharmaceutical preparation” denotes that the claim as a whole is directed to a product invention (i.e. a composition of matter). 
Regarding claim 1’s phrase “for use in combination with hyaluronic acid as a medicament, wherein the pharmaceutical preparation is to be used by injection into an intact skin”, this phrase is interpreted as an intended use which has been considered but does not carry patentable weight (MPEP 2111.02: Effect of Preamble) because the words “for use” or “to be used” implies intention. In other words, hyaluronic acid is not a requirement of the pharmaceutical preparation and the injection of said preparation into an intact skin is not a required active step.
Regarding claim 1’s phrase “preparable by a production method comprising the steps of …”, this phrase invokes an interpretation of product-by-process limitations wherein “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps … Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113: Product-by-Process 
Regarding the recitation of “optionally”, the MPEP 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.

Independent claims 2 and 31:
	The claim interpretation of these independent claims is similar with respect to the interpretation of independent claim 1 as discussed above. However, the precise claim drafting of these claims provides some notably differences for controlling the claim interpretation:
Regarding claim 2’s preamble, the phrase “A combination of a pharmaceutical preparation and hyaluronic acid” denotes that there are two required ingredients of hyaluronic acid and exosomes that make up the combination.
Regarding claim 2’s phrase “for use as a medicament” is interpreted as an intended use limitation that has been considered but is not given patentably weight. Dependent claims 19 and 21-24 are embodiments of the intended use limitations which are also not given patentable weight because it does not add structure to the composition claimed invention. In other words, these limitations are mere statements that describes the intended or desired application or target patient population for the composition.
Regarding claim 2’s phrase of “wherein the pharmaceutical preparation is injected into an intact skin”, this wherein clause provides meaning and purpose to the manipulative steps (MPEP 
Regarding claim 2’s phrase “preparable by a production method comprising the steps of …”, this phrase invokes an interpretation of product-by-process limitations for the reasons set forth above with respect to claim 1. Dependent claims 4-8 and 27-30 are embodiments that pertain to the product-by-process limitations. As noted above, the final distinctive structural and tangible element inferred by the product-by-process limitations of the pharmaceutical preparation are exosomes as implied in claim 2(b).

Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
claims 2, 9-16, and 20, for the reasons discussed above in the claim interpretation section, the phrase “wherein the pharmaceutical preparation is injected into an intact skin” describes an active process step(s) that must be performed. However, said phrase raises an issue of indefiniteness because it is not readily clear what statutory category of invention the claimed invention belongs to (1) a product composition of matter; or (2) a method of using said pharmaceutical preparation to treat a condition. The analysis of patentability of product claims is vastly different for process of use claims. For the purposes of compact prosecution, the claims as a whole will be interpreted as a product or composition of matter and not analyzed for its method of treatment steps. 
Regarding independent claims 31-32’s recitation of “use of” renders the claims indefinite because it attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) (MPEP 2173.05(q): “Use” Claims). For the purposes of compact prosecution, the claim will be interpreted as a product or composition of matter and not analyzed for its non-medical use steps. 
Regarding claims 15, 17, 28, and 30-31, the phrase “preferably” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP 2173.05(d): Exemplary Claim Language). 
Claims 3-8, 18-19, 21-27, and 29 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-32 are rejected under 35 U.S.C. 101 because, for the reasons discussed above, they fail to recite a claim within one of the statutory classes. The MPEP at 2173.05(q) states that “Use claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101”.


Claim Rejections - 35 USC §102/103, Anticipation-Obviousness
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-24, 26-27, and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0209365 A1, which has a WO 2016/072821 with a prior publication date of 05/12/2016 and a PCT filing date of 11/09/2015).  
Cho’s general disclosure relates to a cosmetic composition for skin whitening, wrinkle improvement or skin regeneration containing an exosome derived from stem cells (see ¶ [0002], [0100]). Cho teaches an injectable preparation comprising a composition for inducing differentiation into adipocytes or regenerating adipose tissues. The injectable preparation may include, as an active ingredient, an exosome derived from stem cells differentiating into adipocytes, and a hydrogel (see ¶ [0099]). The hydrogel may be at least one hydrogel such as gelatin, alginate, chitosan, fibrin, elastin, hyaluronic acid (see ¶ [0042]-[0044]). The cosmetic composition is applied in the form of being absorbed into the skin using a microneedle (see ¶ [0036]). 
Regarding the product-by-process limitations of making the pharmaceutical preparation, as noted the claim interpretation section above, the MPEP at 2113 (I) states that “the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. Cho teaches the composition may include, as an active ingredient, an exosome derived from stem cells differentiating into adipocytes (see ¶ [0020]). Cho teaches a method of isolating exosomes comprising culturing human adipose tissue-derived stem cells, incubating, concentrating, and 
Cho teaches the formulations for parenteral administration include sterile aqueous solutions, non-aqueous solvents, suspensions, emulsions, lyophilization formulations and suppositories (see ¶ [0024]). Cho teaches the pharmaceutical composition may be parenterally or orally administered depending on the purpose, and may be administered once or multiple times daily as needed such 
Cho teaches the treatment of skin whitening, wrinkle improvement or skin regeneration containing, an active ingredient, an exosome derived from stem cells (see ¶ [0053]) wherein wrinkling meets an age-related disorder whose incidence increases exponentially with age or caused by collagen damage and/or elastin damage. Cho teaches the injectable preparation may be administered to mammals such as rats, mice, livestock, humans and the like via oral, rectal or intravenous, intramuscular, subcutaneous, intrauterine or intra-cerebral-ventricular injection (see ¶ [0048]). Cho teaches autologous grafting, the method uses parts of the body of a subject under operation. Therefore, the method incurs no issue of tissue or immune rejection and no observed immune response (see ¶ [0003]-[0004]). 

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claims 1-24, 26-27, and 29-32 above, in view of Wehling (US 2009/0047242 A1). 
Cho’s disclosure is discussed above as it pertains to a method of treating skin wrinkles comprising injection a pharmaceutical composition comprising exosomes and hyaluronic acid.
However, Cho does not teach: wherein the pharmaceutical preparation contains the cytokines as seen in claim 25; or comprises serum or plasma (claim 28).
Wehling discloses a method for the production of conditioned blood compositions which comprise induced factors, and to conditioned blood compositions preparable by the method and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or use the conditioned blood composition comprising plasma, serum containing exosomes and cytokines or factors such as taught by Wehling in the method of Cho. The ordinary artisan would have been motivated to do so is because Wehling recognizes that exosomes containing cytokines or factors are found in the blood and further discloses a process to obtain high proportions of certain induced factors. Thus, using Wehling’s composition comprising exosomes would have been obvious as (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141 (III): Exemplary Rationales for a conclusion of obviousness) because it represents another source for obtaining exosomes. The ordinary artisan would have had a reasonable expectation of success because both disclosures are directed to compositions comprising exosomes for injection into a patient.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-9, 11, and 13-24 (claim set as filed on 08/19/2019) of co-pending Application no. 16/325,870 in view of Micheels (Quantifying Depth of Injection of Hyaluronic Acid into the Dermis, 2016).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and co-pending ‘870 are directed to a pharmaceutical preparation for injection into skin and is produced by a process comprising collecting a liquid from an organism, contacting said liquid within a vessel or containment means, said liquid comprises exosomes for the treatment of skin-aging disorders (see ‘870’s claims 1 and 13-16). ‘870 teaches blood sample depleted of cellular constituents, and injection into the dermis (see ‘870’s claims 4-5, 7, and 9). ‘870 teaches dosing intervals of 1 day to 52 weeks (see ‘870’s claim 11). ‘870 teaches autologous injection into a human at 30 years old (see ‘870’s claims 15-16). ‘870 teaches the preparation comprises IL-6, IL-1Ra, exosomes that are incubated, concentrated (see ‘870’s claims 17-24). However, ‘870 does not teach hyaluronic acid.
Micheels is directed to “quantifying depth of injection of hyaluronic acid in the dermis” (see title) and products for the treatment options for cosmetic corrections of facial lines and wrinkles (see page 483: Introduction, left col.). Micheels further investigates the injection depths of various layers of the skin and further discloses, for example, depth of 2.56 mm for dermis layer injection (see page 483, right col. and Table 1 or Table 3). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653